Beck, P. J.
The plaintiff brought her petition to have a warranty deed which she executed on September 15, 1915, to one Willis Washington, declared to be a security deed. She had been requested by Washington, who was her uncle, to convey the property to one McAuliffe to secure him in the payment of the sum of $350 which Washington had previously borrowed from McAuliffe. Petitioner learned for the first time, in April, 1917, after the death of Willis Washington, that the paper which she had signed was drawn as a deed naming Willis Washington as grantee. Washington conveyed by á security deed to M. J. Mc-Auliffe to secure the payment of the $350 previously borrowed. Mc-Auliffe executed a bond for title to Willis Washington, who transferred the bond to Martha Washington, the defendant,' on March 21, 1917. Martha Washington delivered up the bond for title and paid the $350, and Margaret McAuliffe, as executrix of M. J. McAuliffe, thereupon conveyed the property to the defendant. The property is alleged to be worth $2,000. Plaintiff received no part of the $350 borrowed from McAuliffe. She tenders to Martha Washington the sum of $350 to cancel the indebtedness to McAuliffe. She alleges that the possession of the property by Willis Washington after his marriage was not in his own right but in that of the plaintiff. Held, that the court did not err in sustaining a general demurrer to the petition. It is not alleged that the petitioner could not read, or that any fraud was practiced which excused her from reading the instrument which she signed; and *43she is net entitled to a decree changing the character of the absolute deed which she executed so as to make it a mere security deed.
No. 1104.
April 16, 1919.
Complaint for land. Before Judge Hammond. Bichmond superior court. July 15, 1918.
W. H. Fleming, for plaintiff. Barrett & Hull, for defendant.

■Judgment affirmed.


All the Justices concur.